Title: From George Washington to Robert Cary & Company, 8 October 1760
From: Washington, George
To: Robert Cary & Company

 

Gentn
Williamsburg 8th Octr 1760.

This serves to cover a certificate of the Tobo I shipd you in the Cary, which I hope will answer the end of a Bill of Lading. I am told it will do instead of Recording the Bill, and as it is less expensive and soonest come at, I embrace the method.
Since my last I have passd a set of Bills in favour of Mr George Brent (instead of Robt Brent) for Two hundred pounds Sterling which please to pay and place to acct of Gentn Yr Most Obedt Hble Servt

Go: Washington

